DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2021 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Fujino et al. (US 20080143916) in view of Park et al. (US 20070019394) and Lee (US 20100265711) hereinafter Lee ‘711.
Regarding claim 1, Fujino discloses (Figs. 1-13) a light emitting device comprising: a plurality of light emitting modules (11), comprising: a plurality of light emitting elements (12), and anode-side and cathode-side terminals (N, P) that are arranged on a back surface of said plurality of light emitting modules and are connected to said plurality of light emitting elements 
Fujino does not necessarily disclose said light emitting modules further include a light-transmissive light-guiding plate in which said plurality of light emitting elements are arranged, wherein said light-guiding plate includes a first main surface that serves as a light emission surface through which light exits, and a second main surface opposite to said first main surface, said light-guiding plate includes a plurality of recessed parts in said second main surface, wherein a light emitting surface of said light emitting element faces its corresponding recessed part, wherein said wiring board includes the plurality of comb-tooth portions and a plurality of slit parts between neighboring comb-tooth portions respectively, each of the slit parts penetrating said wiring board. 
Park discloses (Figs. 1-4) said light emitting modules further include a light-transmissive light-guiding plate (40) in which said plurality of light emitting elements (60) are arranged, wherein said light-guiding plate includes a first main surface (surface of 40 adjacent to 47) that serves as a light emission surface through which light exits, and a second main surface (surface of 40 adjacent to 45) opposite to said first main surface, said light-guiding plate includes a plurality of recessed parts (43) in said second main surface, wherein a light emitting surface of 
Lee ‘711 discloses (Fig. 5) said wiring board (2’) includes the plurality of comb-tooth portions (21) and a plurality of slit parts (portions between adjacent 21’s) between neighboring comb-tooth portions respectively, each of the slit parts penetrating said wiring board. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Lee ‘711 to form a light source device. 
Regarding claim 3, Fujino discloses (Figs. 1-13) said comb-tooth portions (13) pass through parts of transverse sides of said light emitting modules (11) which are transverse to the extension lines of said comb-tooth portions.
Regarding claim 5, Fujino discloses (Figs. 1-13) a light emitting device comprising: a plurality of light emitting modules (11) that include a plurality of light emitting elements (12); a frame (10) that holds said plurality of light emitting modules in a matrix arrangement on a common plane to provide a light emitting screen; a flexible wiring board (13) that includes a plurality of slit parts extending in a row or column direction of the matrix arrangement of said plurality of light emitting modules, and electrically connects said plurality of light emitting modules to each other; and heat-dissipating plates or parts (13B, 14) of a heat-dissipating plate are arranged in said plurality of slit parts.
Fujino does not necessarily disclose said light emitting modules further include a light-transmissive light-guiding plate in which said plurality of light emitting elements are arranged, wherein said light-guiding plate includes a first main surface that serves as a light emission surface through which light exits, and a second main surface opposite to said first main 
Park discloses (Figs. 1-4) said light emitting modules further include a light-transmissive light-guiding plate (40) in which said plurality of light emitting elements (60) are arranged, wherein said light-guiding plate includes a first main surface (surface of 40 adjacent to 47) that serves as a light emission surface through which light exits, and a second main surface (surface of 40 adjacent to 45) opposite to said first main surface, said light-guiding plate includes a plurality of recessed parts (43) in said second main surface, wherein a light emitting surface of said light emitting element faces its corresponding recessed part. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention so that the light path is changed to enhance optical efficiency.
Lee ‘711 discloses (Fig. 5) each of the slit part (portions between adjacent 21’s) penetrating said wiring board (2’). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Lee ‘711 to form a light source device.
Regarding claim 6, Fujino discloses (Figs. 1-13) said wiring board (13) has a comb shape that includes a plurality of comb-tooth portions, wherein said plurality of slit parts are formed between neighboring comb-tooth portions.
Regarding claim 7, Fujino discloses (Figs. 1-13) said slit parts have an open end (19) on one side.
Regarding claim 8, Fujino discloses (Figs. 1-13) said plurality of slit parts (portions between 13) have the same width.

Regarding claim 10, Fujino discloses (Figs. 1-13) said heat-dissipating plates or parts (13B, 14) of a heat-dissipating plate include an elongated shape extending along the corresponding slit.
Regarding claim 11, Fujino discloses (Figs. 1-13) said heat-dissipating plates (13B, 14) have an elongated rectangular shape.
Regarding claim 12, Fujino discloses (Figs. 1-13) said heat-dissipating plates or parts (13B) of a heat-dissipating plate have a thickness substantially equal to said comb-tooth portions.
Regarding claim 13, Fujino discloses (Figs. 1-13) said heat-dissipating plates or parts of a heat-dissipating plate are formed of a metal plate (section 0053).
Regarding claim 14, Fujino discloses (Figs. 1-13) a driving circuit (17) that controls a driven level of said plurality of light emitting modules, said wiring board includes a circuit connection portion (16) that connects ends of said plurality of comb-tooth portions on one side of the comb shape to each other, and is connected to said driving circuit.
Regarding claim 15, Fujino discloses (Figs. 1-13) said plurality of light emitting elements (12) are arranged in a matrix arrangement on their light emitting module.
Regarding claim 16, Fujino discloses (Figs. 1-13) said wiring board (13) is formed of FPC.
Regarding claim 19, Fujino discloses (Figs. 1-13) a wavelength conversion member (6) located on or above a light emitting surface of said plurality of light emitting elements.

Regarding claim 21, Fujino discloses (Figs. 1-13) a liquid crystal panel (2) that is arranged over said light emitting screen, and a panel member (section 0063) that is interposed between said light emitting screen and said liquid crystal panel.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fujino, Park, and Lee ‘711 in view of Lee et al. (US 20160282669) hereinafter Lee ‘669.
Regarding claim 2, Fujino discloses (Figs. 1-13) said light emitting modules (11) have a rectangular outline as viewed in plan view.
Fujino does not necessarily disclose said anode-side and cathode-side terminals are arranged along two opposite sides of said rectangular outline.
Lee ‘669 discloses (Figs. 1-12; in particular Fig. 8) said anode-side and cathode-side terminals are arranged along two opposite sides of said rectangular outline (sections 0119-0129). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Lee ‘669 to control the light amount from the light emitting elements.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the light emitting device of claim 4, in particular the limitations of a width of said comb-tooth portions is smaller than half a width of said light emitting modules.
Response to Arguments
Applicant’s arguments with respect to claims 1-16 and 19-21 have been considered but are moot because the new ground of rejection does not rely on the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/CHARLES S CHANG/Primary Examiner, Art Unit 2871